Affirm and Opinion Filed November 16, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00985-CV

                      RODNEY MCGAFFEY, Appellant
                                 V.
                   CAROLINA PROPERTIES, LLC, Appellee

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-13709

                        MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Nowell, and Justice Smith
                            Opinion by Justice Nowell
      Rodney McGaffey appeals the trial court’s order denying a motion to compel

arbitration. We affirm the trial court’s order.

      Carolina Properties, LLC sued McGaffey and his company, Boss Exotics,

LLC. Carolina Properties alleged it agreed to buy a 2017 McLaren 570GT from Boss

Exotics for $138,000. To that end, it paid a $5,000 deposit and later paid another
$133,000 to Boss Exotics. Carolina Properties also executed a Bill of Sale:




                                   –2–
         A dispute arose between Boss Exotics and Carolina Properties about whether

an accessory was included in the sales price of the vehicle. Carolina Properties

alleges that, when the parties could not come to an agreement, Boss Exotics decided

to “cancel the transaction” and returned $133,000 to Carolina Properties; however,

Boss Exotics retained $5,000, which it deemed a non-refundable deposit.

         Carolina Properties sued Boss Exotics and McGaffey for breach of contract,

unjust enrichment, conversion, and violations of the Texas Deceptive Trade

Practices Act. Boss Exotics and McGaffey filed a motion to compel arbitration and

attached the Bill of Sale, which states in part:

         The buyer agrees that if any legal proceedings in relation to this
         transaction ever were to arise that it would have to be filed in the county
         of Dallas, Texas only. However, the buyer agrees that if any disputes
         were to arise on their behalf related to the vehicle or this contract that
         they agree to waive their right to file legal suit in court and instead seek
         arbitration which would be at their costs only and not shared by the
         seller.1

The trial court denied the motion. The case proceeded to a bench trial, and a final

judgment was entered in favor of Carolina Properties. On appeal, McGaffey

challenges the trial court’s denial of the motion to compel arbitration; Boss Exotics

is not a party to the appeal.

         A party seeking to compel arbitration must establish two things: (1) the

existence of a valid, enforceable arbitration agreement and (2) that the disputed



   1
       All errors in original text.
                                            –3–
claim falls within the scope of that agreement. See Seven Hills Commercial, LLC v.

Mirabal Custom Homes, Inc., 442 S.W.3d 706, 718 (Tex. App.—Dallas 2014, pet.

denied); see also Wagner v. Apache Corp., 627 S.W.3d 277, 282 (Tex. 2021). As

part of this initial burden, the movant must prove either he is a party to the arbitration

agreement at issue or he otherwise has the right to enforce the agreement against the

nonmovant. Alarcon Constr. Group LLC v. Santoyo, No. 05-21-00885-CV, 2022

WL 4923461, at *2 (Tex. App.—Dallas Oct. 4, 2022, no pet. h.) (mem. op.) (citing

VSR Fin. Servs., Inc. v. McLendon, 409 S.W.3d 817, 827 (Tex. App.—Dallas 2013,

no pet.)). As a general rule, “an arbitration clause cannot be invoked by a non-party

to the arbitration contract.” GT Leach Builders LLC v. Sapphire VP LP, 458 S.W.3d

502, 524 (Tex. 2015) (quoting Grigson v. Creative Artists Agency, L.L.C., 210 F.3d

524, 532 (5th Cir. 2000)); see also Santoyo, 2022 WL 4923461, at *2 (same). Texas

courts have recognized six theories that allow non-signatories to enforce arbitration

agreements: (1) incorporation by reference; (2) assumption; (3) agency; (4) alter ego;

(5) equitable estoppel; and (6) third-party beneficiary. Jody James Farms, JV v.

Altman Group, Inc., 547 S.W.3d 624, 633 (Tex. 2018).

      When deciding whether the parties have agreed to arbitrate, we do not resolve

doubts or indulge a presumption in favor of arbitration. Constant v. Gillespie, No.

05-20-00734-CV, 2022 WL 1564555, at *4 (Tex. App.—Dallas May 18, 2022, no

pet.) (mem. op.). Although there is a strong presumption favoring arbitration, that

presumption arises only after the party seeking to compel arbitration proves that a

                                           –4–
valid arbitration agreement exists. Id. (citing McLendon, 409 S.W.3d at 827); see

also Seven Hills Commercial, LLC, 442 S.W.3d at 715.

      We review a trial court’s order denying a motion to compel arbitration for

abuse of discretion. Wagner, 627 S.W.3d at 283. Under this standard of review, we

defer to the trial court’s factual determinations if they are supported by evidence, but

we review the trial court’s legal determinations de novo. Constant, 2022 WL

1564555, at *5 (citing Redi-Mix, LLC v. Martinez, No. 05-17-01347-CV, 2018 WL

3569612, at *2 (Tex. App.—Dallas July 25, 2018, no pet.) (mem. op.)). Where, as

here, the trial court makes no written findings of fact or conclusions of law in support

of its ruling, all facts necessary to support the judgment and supported by the

evidence are implied. Constant, 2022 WL 1564555, at *5 (citing Redi-Mix, LLC,

2018 WL 3569612, at *2).

      McGaffey asserts he met his initial burden to prove the existence of a valid,

enforceable arbitration agreement by providing the Bill of Sale, which contains the

arbitration provision. Carolina Properties raises several arguments in response,

including McGaffey is not a party to the contract and he failed to establish his

entitlement to enforce the arbitration provision. We agree with Carolina Properties.

      “The question is not whether [Carolina Properties] agreed to arbitration with

someone, but whether a binding arbitration agreement exists between [Carolina

Properties] and [McGaffey].” Jody James Farms, JV, 547 S.W.3d at 632. The Bill

of Sale appears to be signed only by a representative of Carolina Properties and is

                                          –5–
on the letterhead of Boss Exotics. McGaffey provides no explanation how he, as a

non-signatory, could independently enforce the arbitration provision against

Carolina Properties; McGaffey does not argue that any of the six theories that allow

non-signatories to enforce arbitration agreements applies here. The motion to

compel also did not raise any of the six theories and instead stated the Bill of Sale is

a binding and enforceable contract that was signed by Carolina Properties, the

document includes an arbitration provision, Carolina Properties’ claims are within

the scope of the arbitration provision, and Carolina Properties cannot prove a defense

to arbitration. These arguments are not enough to satisfy McGaffey’s burden, which

“required him to show both that [Carolina Properties’] claims against him fell within

the scope of the [] arbitration agreement and that he had the legal right to enforce the

agreement against [Carolina Properties]. In the absence of evidence and argument

establishing an exception to the general rule that non-parties cannot enforce an

arbitration agreement, the trial court did not err by denying the motion to compel as

to [McGaffey].” Santoyo, 2022 WL 4923461, at *2. We overrule McGaffey’s issue.

      We affirm the trial court’s order denying the motion to compel arbitration.




                                            /Erin A. Nowell//
210985f.p05                                 ERIN A. NOWELL
                                            JUSTICE


                                          –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

RODNEY MCGAFFEY, Appellant                    On Appeal from the 134th Judicial
                                              District Court, Dallas County, Texas
No. 05-21-00985-CV           V.               Trial Court Cause No. DC-20-13709.
                                              Opinion delivered by Justice Nowell.
CAROLINA PROPERTIES, LLC,                     Chief Justice Burns and Justice Smith
Appellee                                      participating.

      In accordance with this Court’s opinion of this date, the trial court’s August
20, 2021 Order Denying Defendants’ Motion to Compel Arbitration is
AFFIRMED.

       It is ORDERED that appellee Carolina Properties, LLC recover its costs of
this appeal from appellant Rodney McGaffey.


Judgment entered this 16th day of November 2022.




                                        –7–